Citation Nr: 1738950	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability other than a left eye corneal scar.

2.  Entitlement to an initial rating greater than 10 percent for a right knee strain.

3.  Entitlement to an initial rating greater than 10 percent for a lumbar strain prior to May 19, 2015 and greater than 40 percent for lumbar strain as of May 19, 2015.

4.  Entitlement to an initial compensable rating for bilateral pes planus prior to May 19, 2015.   

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis prior to May 19, 2015 and on a schedular basis from May 19, 2015.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to April 1978, from January 2004 to February 2005 and from October 2005 to February 2007. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Waco RO in March 2013. A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a July 2013 decision, the Board disposed of other issues and granted service connection for a left eye corneal scar, but pointed out that during the course of the appeal other eye disabilities, to include pingueculae of both eyes, presbyopia of both eyes, racial melanosis of both eyes, and a left eye corneal scar had been diagnosed.  After bifurcating the eye claim to accommodate the left eye corneal scar grant, the Board remanded a service connection claim for these other eye disorders and the increased initial rating claims for disabilities of the lumbar spine, right knee and bilateral pes planus to the RO for further development.  

Thereafter the matter was returned to the Board, which in a June 2016 decision, denied entitlement to service connection for a bilateral eye disability other than a left eye corneal scar and denied the following issues of entitlement to increased initial ratings greater than 10 percent for a right knee strain; greater than 10 percent for a lumbar strain prior to May 19, 2015 and greater than 40 percent for lumbar strain as of May 19, 2015; a compensable rating prior to May 19, 2015 and in excess of 50 percent as of May 19, 2015 for bilateral pes planus.  The Board also remanded a claim for total disability rating based on individual unemployability (TDIU) for submission of the Veteran's claim to the Director for consideration of entitlement to a TDIU on an extraschedular basis prior to May 19, 2015.  

The Veteran appealed the denials to the Court of Appeals for Veterans Claims (CAVC), which granted a March 2017 Joint Motion for Partial Remand (JMR) for the enumerated issues.  However as pointed out by this JMR, he agreed to abandon his appeal of a denial of a rating greater than 50 percent for bilateral pes planus of May 19, 2015 that had been adjudicated by the Board in June 2016, therefore this was not adjudicated by the Court and is no longer before the Board.  The JMR also pointed out that the TDIU issue was not before the Court as it was in remand status from the Board.  However, the TDIU issue is again before the Board as the requested development regarding this matter was completed.  The remaining enumerated issues are again before the Board for further consideration.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Secretary is required to assist a claimant in obtaining evidence necessary to substantiate his claim for benefits.  38 U.S.C. § 5103A(b)(1); 38 C.F.R. § 3.159.  Where such records are in the custody of the federal government, reasonable efforts include "as many requests as are necessary" unless it "concludes that the records sought do not exist or that further efforts to obtain those records would be futile." 38 C.F.R. § 3.159(c)(2).  Where such records are not in the custody of the federal government, reasonable efforts "will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request" unless "a response to the initial request indicates that the records sought to not exist or that a follow-up request for the records would be futile." 38 C.F.R. § 3.159(c)(1).  As pointed out by the JMR, additional development remains necessary prior to adjudicating the appellate issues.  

Specifically the JMR stated that the record does not contain VA treatment records from July 2008 to April 2014, nor any records more recent than June 2015.  This was found to be problematic because documents of record indicate treatment during these missing periods.  These include records pointed out by a July 2012 VA foot examination which noted that the Veteran was diagnosed with pes planus on January 19, 2011 at the VAMC in Waco, and also noted VA X-ray reports from November 2010, January 2011, and March 2011.  See July 2012 VA examination beginning pg 16.  Additionally a May 19, 2015, Waco progress note noted that the "Veteran arrived 1 hour early due to another appointment later in Temple," but no corresponding Temple note is of record.  See pg 3 of 367 pg CAPRI (8/5/16) in Virtual VA, but see also that he also had VA C&P examinations that same date.

Although the Board has found additional records in the Legacy Content Manager Documents (LCM docs) that cover some of the evidence gap in question, there still remains about a 2 year gap of records.  The additional records include LCM documents of 362 pages of VA records (CAPRI) (8/5/16, 2nd set in reverse chronological order) from Vista Central Texas containing records from Waco and Temple from March 2007 to December 2010; 347 pgs CAPRI from January 2013 to May 2015 from Waco; 66 pgs CAPRI (6/11/15) between March 2015 to June 2015 from Waco; 97 pgs CAPRI (3/26/15) from April 2014 to March 2015 from Waco and 20 pgs CAPRI (2/24/15) from March 2015 to June 2015.  In addition to the LCM documents the available records in VBMS did include 152 pg CAPRI from September 2015 to June 2016.  

In spite of these records which do disclose treatment from March 2007 to December 2010 and from January 2013 to June 2016, there remains roughly a 2 year gap of records.  There are no VA records for the years between December 23, 2010 and January 3, 2013.  Thus, the Board finds it necessary to remand this matter to ensure that all attempts are made to obtain all VA treatment records from the Temple outpatient clinic and the Waco VAMC.  As the JMR has pointed to the necessity to obtain complete records, the Board shall defer consideration of the appeal issues pending receipt of these records.  This shall include deferring consideration of the issue of an initial compensable rating for bilateral pes planus prior to May 19, 2015 which the JMR had determined had not been provided an adequate statement of reasons or bases by the Board for its denial under 38 C.F.R. § 4.71a Diagnostic Code 5276.  

Additionally, the Board finds in regards to the issues of entitlement to an initial rating greater than 10 percent for a lumbar strain prior to May 19, 2015 and greater than 40 percent for lumbar strain as of May 19, 2015 and entitlement to an initial rating greater than 10 percent for right knee strain, that the JMR's directives called for consideration of whether VA followed the directives from the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  A review of the most recent VA examinations of the lumbar spine and right knee from May 2015 and June 2016 disclose that they did not fully comply with the directives of Corriea.  Thus, on remand the RO should obtain current VA examinations of the lumbar spine and right knee that properly address the Correia directives.  

Finally, the Board notes that the claim for a TDIU rating is inextricably intertwined with the increased rating issues, as a change in the rating of these service-connected disabilities might have an impact upon the TDIU matter.  Currently as of May 19, 2015, the Veteran's combined rating for multiple service-connected disabilities is 
90 percent, which meets the schedular criteria for TDIU.  Prior to that date a combined 60 percent rating is in effect for multiple service-connected disabilities; hence the Veteran does not meet the scheduler criteria for TDIU prior to May 19, 2015 which prompted development with extraschedular consideration under 38 C.F.R. § 4.16(b).  

Following the Board's June 2016 remand for such development, an extraschedular opinion was obtained in January 2017 which was unfavorable, and the RO sent the Veteran a supplemental statement of the case (SSOC) which was returned undeliverable.  The Board notes that this SSOC was sent to an address other than the one currently in the Veteran's profile.  Given this due process problem with missed delivery of the SSOC and the need to address the intertwined issues, the outcome of which could impact the TDIU claims including the effective dates of when the scheduler criteria for TDIU is met, the Board shall defer further adjudication of the TDIU matter.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records (shown to be records from Vista Central Texas with records from Waco Texas and Temple Texas).  Such records specifically include any VA treatment records from December 23, 2010 to January 3, 2013 from the VAMC after June 7, 2016 showing treatment for any eye disorders, right knee disorder, lumbar spine disorder and/or pes planus disorder.  If the above-noted records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After completing the requested records development, schedule the Veteran for VA medical examination(s) of his right knee and lumbar spine for the purpose of determining the current nature and severity of his disabilities.  Any necessary tests or studies should be conducted and all findings should be reported in detail. This should include range of motion testing in active and passive motion, and while weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducting during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner should also address the nature and severity of any neurologic involvement of the spine and specify the areas affected by such involvement.  

The examiner is asked to describe the functional impairment caused by the Veteran's right knee disorder and lumbar spine disorder.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  

3.  Then following any additional development indicated, (including any additional development of the TDIU on an extraschedular basis if so indicated) readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


